COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Fernando Guerrero v. The State of Texas

Appellate case number:      01-17-00462-CR

Trial court case number:    1493328

Trial court:                351st District Court of Harris County

       On December 5, 2017, we abated this appeal and remanded the case to the trial
court. In the abatement order, we directed the trial court to determine appointed trial
counsel’s motion to withdraw and, if necessary, appoint counsel, at no expense to
appellant, to represent him on appeal. The trial court clerk has filed a supplemental
clerk’s record that includes the trial court’s December 7, 2017 order appointing Scott C.
Pope of the Harris County Public Defender’s Office to represent appellant on appeal.
Accordingly, we REINSTATE this case on the Court’s active docket.

       On January 8, 2018, appellant filed a notice designating Daucie Schindler of the
Harris County Public Defender’s Office as new lead counsel for appellant. See TEX. R.
APP. P. 6.1(c). The Clerk of this Court is directed to note Daucie Schindler as appointed
counsel for appellant on the docket of this Court. See id. 6.1(c), 6.3.

       Appellant’s brief is due to be filed in this appeal no later than 30 days from the
date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually    Acting for the Court

Date: January 18, 2018